 LOS ANGELES BLDG. & CONSTRUCTION TRADES COUNCIL49All our employees are free to become or remain, or to refrain from becoming orremaining, members in good standing of said Amalgamated Clothing Workers ofAmerica, AFL-CIO, or any other labor organization.OTTENHEIMERAND COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date, and mustnot be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, TransitBuilding, Fourth and Vine Streets, Cincinnati, Ohio, Telephone No. Dunbar 1-1420,if they have any question concerning this notice or compliance with its provisions.Los Angeles Building & Construction Trades Council; andPlumbers & Pipefitters Local No. 398[Stockton PlumbingCo.; and N. Evasaviac and K. J. Swisher]andJones and Jones,Inc.,and Interstate Employers,Inc.CaseNo. 21-CC-602.August 20, 1963DECISION AND ORDEROn a charge duly filed on March 6, 1963, by Jones and Jones, Inc.,and Interstate Employers, Inc., the General Counsel of the NationalLabor Relations Board issued a complaint dated April 23, 1963, againstLos Angeles Building & Construction Trades Council, and Plumbers &Pipefitters Local No. 398, alleging that the Respondents had engagedin and were engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (b) (4) (i) and (ii) (A) and (B) of theNational Labor Relations Act, as amended by the Labor-ManagementReporting and Disclosure Act of 1959. Copies of the complaint andnotice of hearing were duly served upon the Respondents and theCharging Parties.The Respondents filed an answer to the complaintdenying the commission of the alleged unfair labor practices.On May 15, 1963, the parties jointly filed a motion to transfer pro-ceedings to the Board with a stipulation of facts entered into by theparties on May 8, 1963, attached thereto.The parties agreed that theformal papers, including the exhibits attached thereto, constitute theentire record in the case.The parties waived oral argument in thematter, a hearing before a Trial Examiner, the making of findings offact and conclusions of law by a Trial Examiner, and the issuance ofan Intermediate Report and Recommended Order, and submitted thecase for findings of fact, conclusions of law, and order directly by theBoard.By order dated May 16, 1963, the Board granted the joint motionof the parties and made it part of the record herein. Pursuant to suchmotion, the Board transferred the proceedings to, and continued itbefore, the Board.The Board fixed a time for the filing of briefs, and144 NLRB No. 3. .50DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereafter each of the parties filed briefs in support of its contentions.None of the parties requests oral argument.Upon the basis of the aforesaid stipulation and the entire record inthe case, including the charge, the complaint and answer, and briefs,the Board ' makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIES INVOLVEDBuilding Contractors Association of California, Inc., herein re-ferred to as the Association, a California corporation, is organized forthe purpose of, and is engaged in, representing its member firms in thenegotiation of collective-bargaining agreements with various labororganizations in the southern Californiaarea.In the operation oftheir businesses, employer members of the Association annually per-form services outside the State of California valued in excess of$50,000 and annually purchase and receive goods, materials, and sup-plies originating outside the State of California valued in excess of'$50,000.K. J. Swisher, herein referred to as Swisher, is engaged atSan Marino, California, as a contractor in the building and construc-tion industry.Swisher is, and at all times material herein has been, amember of the Association. In connection with his business, Swisherannually purchases and receives goods, materials, and supplies origi-nating outside the State of California valued at substantial amounts.Stockton Plumbing Co., herein referred to as Stockton, is engaged,at Baldwin Park, California, as a plumbing contractor in the building.and construction industry.In connection with its business, duringthe year prior to the issuance of the complaint herein, Stockton pur-chased and received goods, materials, and supplies originating outsidethe State of California valued in excess of $45,000.At all times ma-terial herein, Swisher has been engaged, as owner-builder and as jointventurer with N. Evasaviac, in the construction of a convalescent homeat Azusa, California. Stockton is, and has been at all times materialherein, performing the plumbing work at this construction projectunder a subcontract with Swisher. In connection with work at theconstruction project, Swisher has purchased and received, or will pur-chase and receive, goods, materials, and supplies originating outsidethe State of California valued in excess of $5,000. In addition, othercontractors and subcontractors engaged in work at the constructionproject have purchased, or will purchase and receive, goods, materials,and supplies originating outside the State of California valued at'substantial amounts.'Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panelIChairman McCulloch and Members Rodgers and Leedom]. LOS ANGELES BLDG. & CONSTRUCTION TRADES COUNCIL51The parties agree, and we find, that the Association is, and at alltimes material herein has been, engaged in commerce within the mean-ing of Section 2 (6) and (7) of the Act.2We also find that Swisher is,and at all times material herein has been, a person engaged in com-merce within the meaning of Section 8(b) (4) (i) and (ii) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLos Angeles Building&Construction Trades Council,herein re-ferred to as the Council,and Plumbers&Pipefitters Local No. 398,herein referred to as Local 398, are,and at all times material hereinhave been,labor organizations within the meaning of Section 2 (5) ofthe Act.We alsofind that atall times material herein, J. R. Shively,business representative,has been an agent of the Council,and thatGeorge Battany,business representative,has been an agent of Local398, as defined by Section 2 (3) of the Act.III.THE UNFAIR LABOR PRACTICESAt all times material herein, Swisher was a building contractorengaged in the construction of a convalescent home at Azusa, Cali-fornia.In connection with this project, Swisher subcontracted theplumbing work to Stockton. Swisher is a member of the Association,which is a party to master collective-bargaining agreements with anumber of labor organizations, including the United Brotherhoodof Carpenters & Joiners of America for its affiliated district councilsand local unions in southern California, the operative Plasterers &Cement Masons International Association of the United States &Canada for itself and in behalf of its local unions, and the Interna-tional Union of Operating Engineers, Local Union No. 12.Each ofthese agreements contains the following clause :The Contractor agrees that he, or any of his subcontractors onthe jobsite will not contract or subcontract work to be done at thesite of construction, alteration, painting, or repair of a building,structure or other work, except to a person, firm or corporation,party to an appropriate current labor agreement with the ap-propriate union, or subordinate body, affiliated with the Buildingand Construction Trades Department, AFL-CIO, or with theInternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, or an affiliate thereof.Stockton, the plumbing subcontractor, has no contract with the afore-mentioned labor organizations or any of their subordinate bodies.2Distract No 9, InternationalAssociation of Machinists(GreaterStLouis AutomotiveTrimmers & UpholsterersAssociation,Inc.),134NLRB1354(Members Fanning andBrown dissenting on other grounds), enfd. 315 F 2d 33 (C.A D C )727-083-64-vol. 144-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn or about March 1, 1963, the Respondents advised Swisher thatthe above-quoted clause in the master collective-bargaining agree-ments to which he was a party required Swisher to subcontract workonly to persons who are parties to agreements with the above unionsor with any union affiliated with the Building and ConstructionTrades Department, AFL-CIO ; that Stockton is not a signatory toany contract with any union affiliated with Trades Department; andthat in order to avoid violating the provisions of these collective-bargaining agreements, Swisher would have to remove Stockton fromthe construction project.Swisher refused and, on or about March 6,1963, the Respondent commenced picketing the construction projectwith signs the legend on which read as follows :K. SWISHERis inviolation of hislabor agreementUNFAIRapproved byLos Angeles BuildingandConstruction TradesCouncil, AFL-CIOAs a result, employees employed by Swisher, and by other firms, en-gaged in work stoppages and otherwise refused to perform servicesfor their employers.The complaint alleges that, by this picketing, the Respondents in-duced and encouraged individuals employed by Swisher, Stockton,ands other persons to engage in a strike and threatened, coerced, andrestrained Swisher, Stockton, and other persons, for proscribed objectsin violation of Section 8 (b) (4) (i) and (ii) (A) and (B) of the Act.We find initially that, by the above picketing, the Respondentshave induced and encouraged individuals employed by Swisher,Stockton, and other persons to engage in a strike, and threatened,coerced, and restrained Swisher, Stockton, and other persons withinthe meaning of clauses (i) and (ii) of Section 8(b) (4) of the Act3The remaining issue is whether such conduct by the Respondents wasfor an object proscribed by subparagraphs (A) and (B) of Section8(b) (4).The record establishes, and we find, that an object of theRespondents' picketing was to compel Swisher to enforce againstStockton the above-quoted clause in the collective-bargaining agree-ments between the Association and various labor organizations.As3Sheet Metal Workers' International Association,Local 299 (W. F. Kisneret al, d/b/aS.M. Kisner &Sons),134 NLRB 1202 LOS ANGELES BLDG. & CONSTRUCTION TRADES COUNCIL53this clause prohibits the contractor from subcontracting work to non-union firms, it is within the scope of the prohibition of Section 8(e)of the Act.'By picketing with an object of compelling Swisher toenforce this clause against Stockton, a nonunion subcontractor, theRespondents sought to force Swisher "to enter into" an agreement pro-hibited by Section 8(e) within the meaning of Section 8(b) (4) (A) .5And while the above-quoted clause relates to the contracting or sub-contracting of work at the construction site and may therefore beexempt from the coverage of Section 8(e) by the first proviso to Sec-tion 8 (e), the Board has held that a union may not coerce an employerto obtain such an exempted agreement.6We accordingly find that,by the conduct described above, the Respondents violated Section8(b) (4) (i) and (ii) (A) of the Act.As the record also establishesthat an object of Respondents' conduct was to compel Swisher to ceasedoing business with Stockton because Stockton was nonunion, we fur-ther find that the Respondents' conduct was in violation of Section8(b) (4) (i) and (ii) (B) of the Act?IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth above, occurring in con-nection with the operations of the Companies, described above, havea close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes,burdening and obstructing commerce and the free flow of commerce.b District No. 9, InternationalAssociation of Machinists, supra.6Hillbro Newspaper Printing Company, etc.,135 NLRB 1132 (Members Fanning andBrown dissenting), enfd., 311 F. 2d 121 (C.A.D.C.).The Respondents contend that theinstant case is distinguishable fromHillbro.They argue that the clause which the re-spondents sought to enforce inHillbrowas unenforcible and void under Section 8(e)and, therefore, in seeking to enforce such clause, respondents in effect sought to compelthe employer to enter into a new hot-cargo clause, here, however, the clause in ques-tion is, by virtue of the construction industry proviso, lawful under Section 8(e), andtherefore the Respondents' conduct in seeking enforcement of this clause did not con-stitute an attempt to compel Swisher to enter into a new hot cargo clauseWe find nomerit in this contention.Our decision inHillbrowas not, as the Respondents contend,predicated on the view that, where the original hot cargo clause is void under Section 8 (e),an attempt by a union to enforce such clause is for that reason for an object prohibitedby Section 8(b) (4) (A).Rather, our decision there was based on the view that "fromthe standpoint of the public policy evidenced in the statute and the legislative history, a re-affirmation of an old hot-cargo clause or the execution of a new hot-cargo clause wasequally bad."We believe this rationale is equally applicable to the facts in the instantcase even though the clause here sought to be enforced may be lawful under Section 8(e)by virtue of the construction industry proviso.Any other result, we believe, would becontrary to the clearly expressed congressional intent to bar picketing to enforce agree-ments made lawful solely by the construction industry proviso to Section 8(e). See thelegislative history citedinConstruction,Production&Maintenance Laborers Union Local383,AFL-CIO,etel. (Colson and Stevens ConstructionCo, Inc.),137 NLRB 1650, 1651,footnote 3See, also,Building and ConstructionTrades Council etc. (Gordon Fields).139 NLRB 236, footnote 1.6 Colsonand Stevens, supra.7Colson and Stevens, supra. 54DECISIONS OF NATIONALLABOR RELATIONS BOARDV. THE REMEDYHaving found that the Respondents have engaged in certain unfairlabor practices,we shall orderthat theycease and desist therefromand that they take certain affirmative action designed to effectuate thepolicies ofthe Act.Upon the basis of the foregoing findings of fact, and upon the en-tire record in the case,the Board makes the following :CONCLUSIONS OF LAW1.Los Angeles Building R Construction Trades Council, andPlumbers & Pipefitters Local No. 398, are labor organizations withinthe meaning of Section 2(5) of the Act.2.Building Contractors Association of California,Inc., is engagedin commerce within the meaning of Section 2(6) and (7) of the Act,and Swisheris a person engaged in commercewithin themeaning ofSection 8(b) (4) (i) and(ii)of the Act.3.By picketing K. J. Swisher,with an object of forcing or requir-ing said employer"to enter into" an agreement which is prohibitedby Section 8(e), the Respondents have engaged in unfair labor prac-ticeswithin the meaning of Section 8(b) (4) (i)and (ii) (A) of theAct.4.By picketing K. J. Swisher,with an object of forcing or requir-ing said employer to cease doing business with Stockton PlumbingCo., theRespondents have engaged in unfair labor practices withinthe meaning of Section 8(b) (4) (i) and (ii) (B) of the Act.5.The aforesaid unfair labor practices affect commerce within themeaning of Section 2(6) and(7) of the Act.ORDERUpon the entire record in this case,and pursuant to Section 10(c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders the Respondents,Los Angeles Building& Construction Trades Council,and Plumbers & Pipefitters Local No.398, their respective officers, representatives,agents, successors, andassigns, shall:1.Cease and desist from engaging in, or inducing or encouragingemployees of K. J.Swisher, or any other person, to engage in,a strike,or threatening, coercing, or restraining K. J. Swisher, or any otherperson, by a strike or picketing, where in either case an object thereofis (1) to force or require K. J. Swisher to enter into,enforce, abide by,or reaffirm any agreement which is prohibited by Section 8(e), or (2)to force or require K. J. Swisher to cease doing business with StocktonPlumbing Co. LOS ANGELES BLDG. & CONSTRUCTION TRADES COUNCIL552.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places at the respective Respondents' busi-ness offices, meeting halls, and at all places where notices to membersare customarily posted, copies of the attached notice marked "Appen-dix." 8Copies of said notice, to be furnished by the Regional Directorfor the Twenty-first Region, shall, after being duly signed by anauthorized representative of each of the respective labor organizations,be posted by each of them immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereafter.Reasonablesteps shall be taken to insure that the notices are not altered, defaced,or covered by any other material.(b)Respondent Los Angeles Building & Construction Trades Coun-cil shall notify, in writing, its respective member organizations andaffiliates of the contents of the attached notice marked "Appendix."(c)Furnish to the Regional Director for the Twenty-first Regionsigned copies of the attached notice for posting by Building Con-tractors Association of California, Inc., its employer-members includ-ing K. J. Swisher, and by Stockton Plumbing Co., they being willing,at all locations where notices to employees are customarily posted.Copies of said notice, to be furnished by the aforesaid Regional Di-rector, shall, after being signed by Respondents, as indicated, be forth-with returned to the Regional Director for disposition by him.(d)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps Re-spondents have taken to comply herewith.8 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shallbe substitutedfor the words "A Decision and Order" the words "ADecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL OUR EMPLOYEES AND TO ALL EMPLOYEES OPK. J. SWISHER AND STOCKTON PLUMBING Co.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that:WE WILL NOT in any manner engage in, or induce or encourageemployees of K. J. Swisher, or any other person, to engage in, astrike, or threaten, coerce, or restrain K. J. Swisher, or any otherperson, by striking or picketing, where in either case an objectthereof is (1) to force or require said K. J. Swisher to enter intoany agreement which is prohibited by Section 8(e), or to force orrequire said K. J. Swisher to enforce, abide by, or reaffirm such 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement, or (2) to require K. J. Swisher to cease doing businesswith Stockton Plumbing Co.Los ANGELES BUILDING & CONSTRUCTIONTRADES COUNCIL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)PLUMBERS&PIFEFITTERSLOCALNo. 398,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, 849 South Broadway, Los Angeles, California, Telephone No.Richmond 9-4711, Extension 1031, if they have any question con-cerning this notice or compliance with its provisions.DuBois Chemicals,Inc.andUnited Packinghouse,Food&AlliedWorkers, AFL-CIO,Local398.CasesNos. 16-CA-1637 and16-CA-1665.Alugust 20, 1963DECISION AND ORDEROn June 10, 1963, Trial Examiner Morton D. Friedman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Interme-diate Report.The Trial Examiner also found that the Respondenthad not engaged in certain other alleged unfair labor practices andrecommended a dismissal of those allegations.Thereafter, the Re-spondent filed exceptions to the Intermediate Report and the GeneralCounsel filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed,Therulings are hereby affirmed.The Board has considered the Interme-diate Report and the entire record in these cases, including the ex-144 NLRB No. 13.